DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection rely on a new primary reference not previously applied in the prior rejection of record and therefore any teaching or matter specifically challenged in the argument is moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-3, 10-13, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Mumm U.S. Patent 10,421,080.
 	With respect to claims 2, 10-13, 14, 16, and 18, the Mumm U.S. Patent 10,421,080 reference discloses an electrostatic fluid filtration system for filtering a dielectric fluid in  the claims, figures such as 2 and 6-7, comprising: a housing; controller circuitry 700; a pump 708; a sensor112, 110; a replaceable threaded cartridge locking mechanism filter cartridge 600 comprising a plurality of alternating positive and negative electrodes 208, 210 (inherently having a top and bottom plate); and a high voltage power supply 106 electrically coupled to the negative electrodes; wherein a negative voltage is supplied from the high voltage power supply to the negative electrodes.  
	With respect to claim 3, the Mumm reference discloses further comprising filter media 206 extending between each of the positive and negative electrodes.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mumm as applied above and further in view of Jarvis U.S. Publication 2008/0302663 A1.
With respect claims 4-5, 15, and 19-20, the reference does not expressly disclose the foam filter media to be sub-micron filtering reticulated foam, paper, fiberglass, fiberboard, polyester, cotton.
However, the Jarvis reference discloses a similar device that uses similar filter medias such as reticulated foam, paper, fiberglass, fiberboard, polyester, cotton disclosed in paragraph OO74. The filter filters sub-micron particles disclosed in paragraphs such as 0074. The Jarvis reference discloses a handle 330. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mumm reference and replace the filter media with other known filter media, since the Jarvis reference discloses the expected result of treating fluid by removing contaminants.
With respect to claim 17, the Jarvis reference discloses an access hole 450 that provides a fluid flow path wherein the top ground plate includes an access hole that provides a fluid flow path in figure 6 around 604.  
 	With respect to claim 21, the Mumm U.S. Patent 10,421,080 reference discloses an electrostatic fluid filtration system for filtering a dielectric fluid in  the claims, figures such as 2 and 6-7, comprising: a housing; controller circuitry 700; a pump 708; a sensor112, 110; a replaceable threaded cartridge locking mechanism filter cartridge 600 comprising a plurality of alternating positive and negative electrodes 208, 210; and a high voltage power supply 106 electrically coupled to the negative electrodes; wherein a negative voltage is supplied from the high voltage power supply to the negative electrodes.  
 	The reference does not disclose the use of the specific filter or handle. 
The Jarvis reference discloses a similar device that uses similar filter medias such as reticulated foam, paper, fiberglass, fiberboard, polyester, cotton disclosed in paragraph OO74. The filter filters sub-micron particles disclosed in paragraphs such as 0074. The Jarvis reference discloses a handle 330. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mumm reference and replace the filter media with other known filter media and add a handle, since the Jarvis reference discloses the expected result of treating fluid by removing contaminants and providing a carrying means.

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mumm as applied above and further in view of Jarvis U.S. Publication 2008/0302663 A1.
With respect to claims 6-9, the Mumm reference does not disclose the use of inline contaminate sensors configured to shut down the system. 
The Roitman reference discloses fluid treatment systems that comprise sensors such as particle sensors, fluid quality (contamination), and circulation or flow rate control with the control system 500 including a computer and associated components in paragraphs such as 0051 and claims, for automatic control and purity control. The sensors are configured to shut the system down is desired in paragraphs such as 0011.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Jarvis reference and use the sensor and control arrangements such as in the Roitman reference, since the Roitman reference discloses the configuration would have the expected result of automatic control and purity control.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774